Citation Nr: 1616137	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for bilateral dermatophytosis, to include as secondary to a service-connected disability and/or diabetes mellitus. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability and/or diabetes mellitus. 

7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

8.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

9.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disability. 

10.  Entitlement to service connection for arthritis of the hands, legs, and feet, to include as secondary to a service-connected disability. 

11.  Entitlement to an initial rating greater than 10 percent prior to September 8, 2014, and in excess of 30 percent thereafter, for the service-connected migraine headaches.

12.  Entitlement to an initial compensable rating for residuals of a concussion.

13.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint dysfunction (TMJ).

14.  Entitlement to an effective date earlier than February 17, 2009, for service connection for migraine headaches.

15.  Entitlement to an effective date earlier than February 17, 2009, for service connection for residuals of a concussion. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2012, the Board remanded the issues so that the Veteran could be afforded a requested videoconference hearing before the Board and that proceeding occurred in April 2012, a transcript of which is of record.   An additional remand was undertaken in July 2012 for further development and adjudication.  While the case was in remand status, the RO granted service connection for residuals of a concussion and migraine headaches.  See January 2013 and April 2013 rating decisions.  The down-stream issues of effective date were raised and are properly before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date.)  The claims are not ready for appellate disposition because of an outstanding hearing request by the Veteran.  See VA Form 9 received in December 2013.  

In September 2013, the Board denied claims for initial ratings in excess of 10 percent for the service-connected left knee and ankle disabilities.  Consequently, these matters no longer remain in appellate status.  

In September 2013, the Board remanded the service-connection claims to the RO for further development and/or consideration.  The Board remanded the claims for effective dates earlier than February 17, 2009, for grants of service connection for migraine headaches and residuals of a concussion for issuance of a statement of the case (SOC) per Manlicon v. Derwinski, 12 Vet. App. 238, 240-41 (1999).  The Board has determined there was not the acceptable substantial compliance with the remand directives concerning the claims for earlier effective date since an SOC was not issued and the claims of service connection for hypertension, dermatophytosis, arthritis (of the hands, legs, and feet), bilateral hip disability, right knee disability, and diabetes mellitus, since there are deficiencies in the VA compensation examination opinions and rationale.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again remanding these claims.  

In December 2014, the RO granted service connection for temporomandibular joint dysfunction (claimed as a dental condition) and assigned a 10 percent evaluation effective October 1, 2007.  The Veteran filed a disagreement with the initial rating assigned.  See notice of disagreement received in April 2015.  The Veteran has not been provided an SOC concerning this additional claim, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it is being remanded to the Agency of Original Jurisdiction (AOJ). See Manlincon, 12 Vet. App. at 240.

Only the claims of service connection for right ankle, low back, and left shoulder disabilities are being decided in the instant decision.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The evidence of record preponderates against finding that the Veteran's right ankle disability is due to events occurring during his active military service, or that he had arthritis in this ankle within the year immediately following his discharge from service in February 1972, or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by a service-connected disability.

2.  The evidence of record preponderates against finding that the Veteran's left shoulder disability is due to events occurring during his active military service, or that he had arthritis in this shoulder within the year immediately following his discharge from service in February 1972, or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by a service-connected disability.

3. The evidence of record preponderates against finding that the Veteran's low back disability is due to events occurring during his active military service, or that he had arthritis in his low back within the year immediately following his discharge from service in February 1972, or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a right ankle disability, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria are not met for entitlement to service connection for a left shoulder disability, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria are not met for entitlement to service connection for a low back disability, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran notice by letters dated in November 2007, August 2009, and February 2014.  

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran with adequate VA examinations.  The Veteran also was provided an opportunity to set forth his contentions during the April 2012 videoconference hearing before the undersigned.  

The RO attempted to obtain records of the Veteran from Dr. CN and Hamilton Health Center to no avail.  An August 2012 report of contact reveals that Dr. CN's office was closed for business.  In September 2012, the RO was notified that the Veteran was not treated at the Hamilton Health Center.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on these claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for right ankle, low back, and left shoulder conditions.  Specifically, he asserts through statements and testimony that the conditions are the result of injuries sustained while playing football during the service.  He alternatively contends that the conditions are proximately due to, the result of, or aggravated by an altered gait caused by his service-connected left ankle and knee conditions.  
 
Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 . Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

In this decision the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Right Ankle

As already alluded to, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  As indicated, the Veteran contends his right ankle disability is the direct result of injuries sustained playing football during his active military service.  However, the evidence does not support such a finding.  His service treatment records (STRs) are entirely unremarkable for complaints or treatment of a right ankle disorder and such a disability did not manifest until many years after his discharge in February 1972, so well beyond the one-year presumptive period.  Notably, X-rays did not show mild degenerative spurring coming off of the articular surface anteriorly until examination in May 2008, which is clearly well outside the one-year presumptive period for having initially developed arthritis (because he served until February 1972, the one-year presumptive period expired in February 1973).  38 C.F.R. §§  3.307, 3.309(a).  

Previously, the Veteran reported pain, weakness, stiffness, and swelling of the ankles on VA examination in November 2007.  That was still some 35 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As a right ankle disorder, including arthritis, was not shown during service or for many years thereafter, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2007, 2008, 2013, and more recently in 2014 on remand.

Notably, the January 2013 VA examiner found there was no treatment of a right ankle injury and no arthritis symptoms within one year immediately following the Veteran's discharge from service.   In a March 2013 addendum opinion, the examiner opined that a right ankle condition was less likely than not related to service.  The examiner reasoned that the STRs were silent, as were several VA examinations, for right ankle injuries.  The examiner considered the Veteran's reports of injury and indicated that his condition in service would be considered acute and transitory and not documented.  There was no indication of chronicity or continuity of treatment.  The examiner further indicated that any presently noted right ankle condition was not associated, caused by, or the result of any right ankle condition while on active duty service.  

The September 2014 VA examiner opined there was no record of a right ankle injury or treatment in the STRs.  The examiner further opined that a right ankle condition did not manifest during the first year after discharge. 

The Veteran is competent to report such symptoms like pain, weakness, stiffness, and swelling of his ankle.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

The competent medical evidence of record in this instance does not support a finding that a right ankle disorder, notably arthritis, is related or attributable to the Veteran's active duty service - either directly or presumptively.  A 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

The Veteran has also alleged his right ankle disorder is the result of his service-connected left knee and ankle disorders.  However, the preponderance of the evidence is against any such notion.  Notably, after finding the Veteran's right ankle asymptomatic on physical examination in January 2013, the examiner opined the right ankle condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner further indicated there was no cause or effect associated between the bilateral lower extremities and the right ankle.  The September 2014 VA examiner also found there was no definite diagnosis of a right ankle problem currently and thus, it would not be caused or aggravated by a service-connected condition.   

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service or his service-connected left ankle and knee conditions.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Jandreau, 492 F.3d at 1377, n. 4.  

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his right ankle disorder because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  In certain instances, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  On the other hand, so conversely, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Keep in mind that, in this particular instance, VA did obtain medical opinions on these determinative issues of causation, and all occasions the opinions were unfavorable to the claim.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


Left Shoulder

The Veteran has been diagnosed with degenerative arthritis.  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  As indicated, the Veteran contends his left shoulder disability is the direct result of injuries sustained playing football during his active military service.  However, the evidence does not support such a finding.  His STRs are entirely unremarkable for complaints or treatment of a left shoulder disability and such a disability did not manifest until many years after his discharge in February 1972, so well beyond the one-year presumptive period.  Notably, X-rays did not show arthritis until August 2012, which is clearly well outside the one-year presumptive period for having initially developed arthritis.  38 C.F.R. §§  3.307, 3.309(a).  

Additionally, this is still some 40 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson, 230 F.3d at 1333.

As a left shoulder disability, including arthritis, was not shown during service or for many years thereafter, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2013, and more recently in 2014 on remand.

Notably, the January 2013 VA examiner opined the left shoulder disability was less likely than not incurred in or caused by service.  The examiner reasoned that STRs were silent for any shoulder condition, to include the separation physical.  The examiner noted the Veteran reported a left shoulder separation during service at the time of examination, but found this was not confirmed by the STRs.  The examiner further reasoned that the Veteran had significant occupational exposure to lifting and carrying over many years after leaving military service, as well as involvement in several sports.  The examiner concluded that degenerative arthritis did not originate in service, was not related to service, and did not manifest in the year following separation from service.  

The September 2014 also indicated the condition was not incurred in or caused by service.  The examiner reasoned that the STRs were silent for any shoulder condition.  The examiner also noted the Veteran reported wearing a sling for one week in service, but even considering such complaints, that would be considered acute and resolved.  Moreover, there was no evidence of chronicity or continuity of care.  The examiner noted the Veteran had significant occupational exposure to heavy lifting and carrying and involvement in sports after service.  The examiner concluded there was no evidence of shoulder arthritis or impingement syndrome that originated during service, was otherwise attributable to service, and that there was no evidence that the condition manifested in the year following discharge from service. 

The Veteran is competent to report such symptoms like pain in his left shoulder.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  

The competent medical evidence of record in this instance does not support a finding that a left shoulder disability, notably arthritis, is related or attributable to the Veteran's active duty service - either directly or presumptively.  A 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

The Veteran has also alleged his left shoulder disability is the result of his service-connected left knee and ankle disorders.  However, the preponderance of the evidence is against any such notion.  Notably, the September 2014 VA examiner opined that the condition was less likely than not proximately due to, the result of , or aggravated by the service-connected left knee and ankle conditions.  The examiner reasoned that there was no medically plausible connection between left shoulder complaints and the knee and ankle conditions.  The examiner also additionally found no medically plausible connection between residuals of a concussion and the shoulder condition. 

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service or his service-connected conditions.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Jandreau, 492 F.3d at 1377, n. 4.  

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his left shoulder disability because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  Keep in mind that, in this particular instance, VA did obtain medical opinions on these determinative issues of causation, and all occasions the opinions were unfavorable to the claim.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.


Low Back Disability

The Veteran has been diagnosed with lumbar facet arthritis.  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  As indicated, the Veteran contends his low back disability is the direct result injuries sustained playing football during his active military service.  However, the evidence does not support such a finding.  His STRs are entirely unremarkable for complaints or treatment of a low back disability and such a disability did not manifest until many years after his discharge in February 1972, so well beyond the one-year presumptive period.  Notably, X-rays did not show arthritis until 2004, which is clearly well outside the one-year presumptive period for having initially developed arthritis.  38 C.F.R. §§  3.307, 3.309(a).  

Additionally, this is still some 32 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson, 230 F.3d at 1333.

As a low back disability, including arthritis, was not shown during service or for many years thereafter, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2013 and more recently in 2014 on remand.

Notably, the January 2013 VA examiner opined the low back disability (degenerative joint and disc disease) was less likely than not incurred in or caused by service.  The examiner reasoned that STRs were silent for any back complaints.  The examiner further reasoned that the Veteran had significant occupational exposure to lifting and carrying over many years after leaving military service.  The examiner concluded that arthritis did not originate in service, was not related to service, and did not manifest in the year following separation from service.  

The September 2014 also indicated the condition was not incurred in or caused by service.  The examiner reasoned that the STRs were silent for any back condition and there was no objective evidence of the condition manifesting in the year period immediately following his discharge from service.  

The Veteran is competent to report such symptoms like pain in his low back.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  

The competent medical evidence of record in this instance does not support a finding that a low back disability, notably arthritis and degenerative disc disease, is related or attributable to the Veteran's active duty service - either directly or presumptively.  A 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

The Veteran has also alleged his low back disability is the result of his service-connected left knee and ankle disorders.  However, the preponderance of the evidence is against any such notion.  Notably, the January 2013 VA examiner opined the low back disability was less likely than not caused by his left knee condition.  The examiner reasoned that the knee condition in service was a partial tear of the recuts femoris that showed good recovery and no sequelae at time of discharge.  The examiner noted the Veteran had significant occupational requirements of heavy lifting and physical activity after service and over many years.  The examiner found there was no significant deviation of gait.  Thus, the examiner concluded that lumbar arthritis was not caused by the left knee condition.

The September 2014 VA examiner also opined the low back disability was less likely than not caused or aggravated by his left knee, left ankle, and concussion conditions.  The examiner reasoned that injury to the left knee resolved with no complications or sequela at the time of discharge.  The examiner also found that there was no evidence of significant abnormality of gait.  The examiner further indicated that there is no objective evidence of alteration of gait or other effect on the back from residuals of a concussion.  

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service or his service-connected conditions.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Jandreau, 492 F.3d at 1377, n. 4.  

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his low back disability because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  Keep in mind that, in this particular instance, VA did obtain medical opinions on these determinative issues of causation, and all occasions the opinions were unfavorable to the claim.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.


ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, is denied. 


REMAND

In the prior September 2013 remand, the Board determined that VA examination and opinions were necessary to determine the etiology of his diabetes mellitus, arthritis (of the hands, legs, and feet), hypertension, and dermatophytosis.  

The VA examination and medical opinions obtained in response to this request were rendered in September 2014, but unfortunately they are not compliant with the Board's remanded directives.  Notably, in pertinent part, the diabetes examiner was asked whether it was at least as likely as not that the diabetes mellitus was caused or aggravated by his service-connected residuals of a concussion.  Additionally, the examiner was asked to provide complete rationale for each opinion expressed.  The examiner simply stated that diabetes was not "caused or aggravated by any of his currently service connected conditions" with no further explanation or supporting rationale. 

With respect to the claim for hypertension, the examiner was asked whether: it was at least as likely as not that his hypertension originated during his period of active duty or was otherwise attributable to his active service or any event therein; it manifested during the one-year period immediately following the Veteran's discharge from active duty; and it was caused or aggravated by his service-connected residuals of a concussion.  Additionally, the examiner was asked to provide complete rationale for each opinion expressed.   The examiner opined hypertension was less likely than not incurred in or caused by service.  The only rationale provided was,

"[t]here is no evidence that [V]eteran had [hypertension] while in the service.  No relation between [history of] concussion and [hypertension] that this provider is aware.  No military nexus can be found at this time."

The examiner failed to answer whether hypertension manifested in the year following his discharge from service.  The examiner also failed to answer whether hypertension was aggravated by his service-connected residuals of a concussion.  

With respect to the claim for dermatophytosis, the examiner was asked whether it was at least as likely as not that his skin condition originated during his period of active duty or was otherwise attributable to his active service or any event therein or whether it was caused or aggravated by his service-connected left knee, left ankle, or concussion disorders.  In response to the questions, the examiner opined the Veteran's skin condition was less likely than not incurred in or caused in service.  The rationale provided indicated,

"c-file and electronic recor[d] without evidence of chronicity/continuity.  No evidence to support military nexus was found/evident.  All circumstances a-d above are negative."

The opinion is wholly unresponsive and confusing.  The examiner failed to answer the questions clearly or with specificity.  Moreover, the examiner failed to provide any supporting rationale. 

With respect to the claim for arthritis of the hands, legs, and feet the examiner was asked to provide rationale for any opinion expressed and comment on whether: it was at least as likely as not that his arthritis originated during his period of active duty or was otherwise attributable to his active service or any event therein or manifested during the one-year period immediately following the Veteran's discharge from active duty.  The opinion provided is inadequate.  The examiner opined that there were no right foot problems that started during active service; however, the examiner failed to comment on the potential relationship, if any, to the injury to the right great toe in service and the current x-ray findings of minor arthritic changes in the interphalangeal joints and degenerative changes in the first metatarsal phalangeal joint consistent with gout. 

With regard to the claims for bilateral hip  and right knee disabilities, the examiner was asked to provide an opinion as to whether his bilateral hip and right knee disabilities were caused or aggravated by his service-connected left knee and left ankle disorders.  The examiner failed to provide the requested opinions. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions as presently written are insufficient to conclude whether diabetes mellitus, hypertension, right knee disability, bilateral hip disability, arthritis (of the hands, legs, and feet), and/or dermatophytosis are related to the Veteran's military service or a service-connected disability, or if applicable, manifested in the presumptive period.  Consequently, the Board must obtain additional comment on these determinative issues  to ensure the opinions are adequate.  Id.

The Board remanded the claims for effective dates earlier than February 17, 2009, for grants of service connection for migraine headaches and residuals of a concussion for issuance of an SOC per Manlicon.  The RO issued a Decision Review officer decision in November 2013 and found that clear and unmistakable error had been made and that an effective date of November 30, 2007, was warranted.  However, the RO did not issue an SOC as instructed and previously in May 2013, the Veteran had expressed a desire for an effective date prior to November 5, 2007.  Thus, his claims remain in controversy and the matter must once again be remanded for issuance of an SOC and to allow the Veteran the opportunity to perfect an appeal in order to preserve any issue for appellate review.  Stegall, 11 Vet. App. at 270.

As concerning the claim of entitlement to an initial evaluation in excess of 10 percent for the service-connected TMJ, according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.  Thus, here, since he has filed a timely NOD in response to the initial 10 percent evaluation following the award of service connection for TMJ, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See Manlincon, 12 Vet. App. at 240.  

The claims of entitlement to higher initial ratings for the service-connected migraine headaches and residuals of a concussion are not ready for appellate disposition because of an outstanding hearing request by the Veteran.  The Veteran requested a Board hearing by live videoconference.  See VA Form 9 received in December 2013.  To date a hearing has not been scheduled.   The appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704.  

Consideration of the erectile dysfunction issue is deferred since the claim for diabetes mellitus is being remanded for further development and adjudication.  The outcome of the claim for diabetes may impact the issue.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  If available to provide still further comment, obtain addendum opinions from the examiner who rendered the September 2014 VA hypertension, right knee, bilateral hip, arthritis (of the hands, legs, feet), diabetes mellitus, and dermatophytosis opinions.  Otherwise the opinions must be rendered by someone with the necessary qualifications or competence to comment.  An explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  The examiner must clarify the following.  

Diabetes Mellitus: Provide the complete rationale in writing for the opinion that diabetes mellitus was not caused or aggravated by any of currently service-connected conditions, specifically residuals of a concussion?

Hypertension: (i) Whether it is at least as likely as not that hypertension was shown to have been manifested during the one-year period immediately following the Veteran's discharge from active duty? If so, how and to what degree was hypertension manifested, should be fully detailed.  (ii) Whether it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected residuals of a concussion?  If it is determined that any such disorder was worsened by a service-connected disability, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.  The complete rationale for any opinion must be expressed clearly and in writing.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

Dermatophytosis: (i) Whether it at least as likely as not (50 percent or more probability) that the Veteran's dermatophytosis originated during his period of active duty or is otherwise attributable to his active service or any event therein? (ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dermatophytosis was caused or aggravated by his service-connected left knee disorder, left ankle disorder, or his residuals of a concussion?  If it is determined that any such disorder was worsened by a service-connected disability, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.  The complete rationale for any opinion must be expressed clearly and in writing.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

Arthritis hands, legs, and feet: Whether it at least as likely as not (50 percent or more probability) that the Veteran's minor arthritic changes in the interphalangeal joints and degenerative changes in the first metatarsal phalangeal joint consistent with gout originated during his period of active duty or is otherwise attributable to his active service or any event therein, to include the 1971 injury to the right great toe? The complete rationale for any opinion must be expressed clearly and in writing.  

Bilateral Hip Disability: Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability was caused or aggravated by his service-connected left knee disorder and/or left ankle disorder? If it is determined that any such disorder was worsened by a service-connected disability, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.  The complete rationale for any opinion must be expressed clearly and in writing.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

Right Knee Disability: Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disorder and/or left ankle disorder? If it is determined that any such disorder was worsened by a service-connected disability, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.  The complete rationale for any opinion must be expressed clearly and in writing.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

2.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

3.  Issue to the Veteran an SOC as to his claims of entitlement to: effective dates earlier than 
November 30, 2007, for grants of service-connection for migraine headaches and residuals of a concussion; and an initial evaluation in excess of 10 percent for the service-connected TMJ.  Advise the Veteran of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC in order for the Board to have jurisdiction to further consider these additional claims.  If they timely perfect an appeal of these additional claims, they should be returned to the Board for further appellate consideration.

4.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity with regard to the claims of entitlement to an initial compensable rating for residuals of a concussion and an initial rating greater than 10 percent prior to September 8, 2014, and in excess of 30 percent thereafter, for the service-connected migraine headaches.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


